EXHIBIT Recorder’s Cover Sheet Document: Mortgage, Leasehold Mortgage, Assignment of Rents, Security Agreement and Fixture Financing Statement Preparer Information:Ted Smith, Esq., Paul, Hastings, Janofsky & Walker LLP, 600 Peachtree Street, Suite 2400, Atlanta, Georgia 30308 (404) 815-2244 Taxpayer Information: Diamond Jo Worth, LLC 600 Star Brewery Drive, Suite 110 Dubuque, IA52001 Return Document To: Ted Smith, Esq. Paul, Hastings, Janofsky & Walker LLP 600 Peachtree Street, Suite 2400 Atlanta,
